Citation Nr: 0635719	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  He also served in the Navy Reserves, but no 
additional active duty or active duty for training was 
performed.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In an April 2006 decision, the Board denied both claims for 
service connection.  The veteran appealed the Board's 
decision to the Court.  In September 2006, the parties filed 
a Joint Motion for Remand (Joint Motion).  By Order entered 
September 21, 2006, the Court granted this motion, vacated 
the Board's April 2006 decision, and remanded the case to the 
Board for compliance with the instructions in the Joint 
Motion.  

FINDING OF FACT

There is no etiological relationship between the veteran's 
current bilateral hearing loss and tinnitus disabilities and 
disease or injury during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

The veteran contends that he suffers from hearing loss and 
tinnitus as a result of his work as a seaman apprentice on 
board the U.S.S. Stone Country, which included spending two 
months removing paint and rust with a pneumatic paint-
chipping tool.  He contends that he developed chronic 
headaches, blurry vision, and ringing in his ears after using 
the tool for two weeks and indicates that he was treated at 
the U.S. Naval Hospital in San Diego, California between 
March 1966 and April 1966 for a complex 
hearing/tinnitus/sinus disorder.  He reports that after being 
away from daily noise exposure, his hearing returned 
reasonably well but he continued to suffer from ringing in 
his ears.  He indicates that during his tour of duty in 
Vietnam, he experienced ear pain and temporary hearing loss 
following 50-caliber machine gun fire and assorted on-shore 
mortar and artillery fire.  The veteran also reports 
experiencing temporary hearing loss, ear pain and increased 
ringing during a reserve training shooting competition in 
1968.  See February 2002 application for compensation or 
pension; April 2001 statement in support of claim.  Finally, 
he contends that his tinnitus is compatible with the extreme 
amount of antibiotics prescribed to treat ear infections.  
See December 2005 statement.

The veteran's service medical records indicate that although 
he did have some complaints related to his ears, none are 
related to complaints of, or treatment for, bilateral hearing 
loss or tinnitus due to noise exposure or acoustic trauma.  
See November 1965 health record (running ears 6 yrs - 20 
yrs); April 1966 record from naval hospital (treated for 
chronic sinusitis, which pre-existed service); January 1967 
record (pain in left ear with swallowing; diagnosis of 
obstruction of Eustachian tube); May 1968 report of medical 
history (reported suffering from ear, nose or throat trouble 
and running ears).  Although the veteran reported suffering 
ear nose or throat trouble during an annual reserve 
examination, he explicitly denied suffering from hearing 
loss, did not indicate suffering from tinnitus, and was found 
to have normal ears upon clinical evaluation.  See May 1968 
report of medical history.  Moreover, the only audiogram of 
record does not show hearing loss per VA standards during 
service.  See November 1965 group screening audiogram.  

Post-service records indicate that the veteran has been seen 
by both private and VA facilities with complaints of hearing 
loss and tinnitus.  These records, however, are dated decades 
after his separation from service.  See July 1997 letter from 
Dr. Parliment; October 1999 letter and December 1999 record 
from Dr. Mallozzi.  The earliest audiometric test results of 
record demonstrating hearing loss per VA standards are dated 
in April 1997, approximately thirty years after the veteran's 
separation from service.  Dr. Dorf also provided an audiogram 
dated in September 1999 showing such hearing loss.  In 
addition, an October 2000 record indicates that the veteran 
reported the onset of bilateral hearing loss as approximately 
eight years prior and that he had been using hearing aids 
since 1997.  See VA consult note.  Tinnitus was not diagnosed 
until October 2001.  See VA consult report.  

Dr. Parliment noted that there was no underlying medical 
condition to explain the hearing loss, and opined that the 
veteran's hearing loss was due to exposure to high levels of 
noise.  There was no indication as to whether this exposure 
occurred during service and no rationale for his opinion was 
provided.  

An April 2001 letter from Dr. Cope indicates that he examined 
the veteran many years ago, at which time audiometric testing 
showed high frequency bilateral sensorineural hearing loss.  
No audiometric test results, or any other medical records, 
were attached, and Dr. Cope did not indicate when he had 
treated the veteran.  Based on the veteran's history, Dr. 
Cope surmised that his nerve type of hearing loss was 
secondary to noise exposure and tinnitus was secondary to the 
acoustic nerve damage.  


The veteran underwent several VA compensation and pension 
(C&P) examinations in January 2001.  During an ear disease 
examination he was diagnosed with mixed hearing loss in the 
right ear, compatible with otosclerosis; sensorineural 
hearing loss in the left ear; and tinnitus, history of onset 
occurring while in the military.  The VA examiner opined that 
hearing loss presumably dated back to the veteran's time in 
the military, although there are no records or audiometric 
evaluations at the time of discharge to indicate this.  See 
January 2001 ear disease examination report (emphasis added).  

During an audio exam the veteran was found to exhibit 
moderately severe mixed hearing loss in the right ear and 
mild to severe sloping sensorineural hearing loss in the 
left.  It was not known whether his air conduction thresholds 
for the right ear would change with ENT treatment.  The VA 
examiner noted that his tinnitus matched with a 2000 Hz tone 
at 5-20 dB SL, indicating that it will be a significant 
problem for him at times.  

Two lay statements have been submitted in support of the 
veteran's tinnitus claim.  P.J. Curotti reports that the 
veteran told him that he first remembered suffering from 
ringing in his ears during his military service as a result 
of his duty cleaning and chipping paint off a ship's hull 
with a very loud tool.  See March 2001 statement.  An April 
2001 statement from [redacted] reports that he graduated from 
high school with the veteran and was able to see the veteran 
at reunions following his military service.  Mr. [redacted] 
reports that the veteran confided that he experienced ringing 
in his ears during a reunion many years ago.  Mr. [redacted] 
related the cause of the veteran's ringing to his work 
assignments while serving aboard ship and his tour of duty in 
Vietnam.  

The Board finds that the preponderance of the evidence is 
against both of the veteran's service connection claims.  As 
an initial matter, although the veteran has provided evidence 
that he currently suffers from bilateral hearing loss and 
tinnitus, the earliest evidence showing the presence of or 
diagnosing these conditions is dated decades after his 
separation from service, and there is no contemporaneous 
documentation of symptomatology between the time of service 
and these initial findings.  In addition to the span of time 
between the veteran's active service and the documentation 
and diagnoses of the disabilities at issue, his service 
medical records, including those from his hospitalization in 
April 1966, do not establish that he suffered an injury (to 
include acoustic trauma) or complained of hearing loss or 
tinnitus while in service.  In fact, the veteran 
unequivocally indicated that he was not suffering from 
hearing loss in May 1968.  

Secondly, neither of the lay statements that were submitted 
on the veteran's behalf are deemed competent since neither 
contends that he actually observed the veteran's 
symptomatology related to tinnitus.  Also, neither actually 
observed the acoustic trauma reported by the veteran.  
Rather, both report that the veteran told them, on occasions 
after his separation from service, that he was suffering from 
ringing in his ears.  These statements are distinctly 
different from personal observations, e.g., of visible 
symptoms, and, as such, cannot be considered competent.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005), citing 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Moreover, Mr. [redacted] contention that 
the veteran's work assignments caused his tinnitus is also 
not competent, as there is no evidence that he has the 
medical expertise to render such a conclusion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lastly, the medical opinions submitted in support of the 
veteran's claims cannot be afforded much probative value.  
While the July 1997 letter from Dr. Parliment provided an 
opinion that the veteran's hearing loss was due to exposure 
to high levels of noise, there was no indication that this 
exposure occurred during service and Dr. Parliment failed to 
provide a rationale for this opinion.  In the absence of a 
rationale, his statement is afforded little probative value.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative 
value of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion); Hernandez-Toyens 
v. West, 11 Vet. App. 379 (1998) (the failure of a physician 
to provide a basis for his opinion goes to weight of the 
evidence).  The VA examiner opined that hearing loss 
presumably dated back to the veteran's time in the military, 
while noting the absence of records or audiometric 
evaluations at the time of discharge to indicate this.  See 
January 2001 ear disease examination report (emphasis added).  
Medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102 (2005); see also Morris v. West, 13 Vet. App. 94, 97 
(1999).  As the VA examiner did not provide a definite 
opinion regarding etiology, this opinion cannot support the 
veteran's claim.  

Dr. Cope's statement is also an insufficient basis upon which 
to grant service connection for either tinnitus or hearing 
loss.  He responded to a February 2005 inquiry that he had 
been retired for the past 13 years and had no records.  Thus 
his statement is based on his recollections.  His brief 
statement, dated in April 2001, is that he examined the 
veteran "many years ago," that the veteran was complaining 
of ringing in the ears, and that he had a high frequency 
bilateral sensorineural hearing loss by audiometric testing.  
His expressed the opinion that, "from [the veteran's] 
history of noise exposure (gunfire) in service, I surmised 
his nerve type of hearing loss was secondary to this noise 
exposure" and that the tinnitus was secondary to the 
acoustic nerve damage.  It is notable that Dr. Cope chose the 
verb "surmise" in expressing his opinion.  Thus, Dr. Cope 
is basically saying what the VA examiner said in January 
2001: that there is a possibility that the veteran's hearing 
loss was due to noise exposure in service.  

Dr. Cope's statement is afforded little probative value.  It 
is speculative.  It is based on recollection - without review 
of records -- of having seen the veteran several years 
earlier.  And it does not provide a medical rationale for his 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

For all these reasons, the Board finds that the preponderance 
of the evidence is against the claims.  In light of the 
foregoing, the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a March 2002 rating decision that 
denied service connection for bilateral hearing loss and 
tinnitus.  The issues were remanded in December 2004 to 
effect compliance with the duties to notify and assist; the 
Board determined that further evidentiary development - 
obtaining additional treatment records and verifying the 
veteran's service in the Navy Reserves - was needed.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claims; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claims.  See 
February 2005 RO letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  
Although VA did not provide notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, as the 
claims are being denied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA medical records 
have been associated with the claims file and he was afforded 
several VA C&P examinations in connection with his claims.  
In addition, pursuant to the Board's December 2004 remand, 
the RO requested authorization and consent for the release of 
information from several physicians who had treated the 
veteran.  The veteran did not submit the requested VA Form 
21-4142, and there is no indication that he did not receive 
the RO's letter which included this form.  The RO also 
requested Dr. Cope to provide an approximate date when he 
first treated the veteran.  See February 2005 RO letter.  Dr. 
Cope responded that he has been retired for the past 13 years 
and has no records; he did not answer the RO's question as to 
when he began treating the veteran.  See undated notation on 
RO's letter.  Lastly, the RO requested verification of the 
veteran's period of service, including active duty and active 
duty for training.  It received a response indicating that no 
additional active duty or active duty for training was 
performed after August 1967.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  In fact, the veteran indicated that he has no 
additional evidence to submit.  See October 2006 statement.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


